Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2021

                                     No. 04-19-00503-CV

    CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                 Resources, L.L.C., and OOGC American LLC,
                                  Appellants

                                               v.

                              7K INVESTMENTS, LTD., et al.,
                                       Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-03-00030-CVL
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                           ORDER

       This appeal is REINSTATED. The district court’s “Corrected Final Judgment” is
VACATED without regard to its merits. See TEX. R. APP. P. 42.1(a)(2)(B). This case is
REMANDED to the district court for rendition of judgment in accordance with the parties’
settlement agreement. See id. Costs are taxed against the appellant. See TEX. R. APP. P. 42.1(d).

       It is so ORDERED on June 9, 2021.


                                                _____________________________
                                                Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                _____________________________
                                                Michael A. Cruz, Clerk of Court